

117 HR 2924 IH: Transit to Trails Act of 2021
U.S. House of Representatives
2021-04-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 2924IN THE HOUSE OF REPRESENTATIVESApril 30, 2021Mr. Gomez (for himself, Mr. Lowenthal, Mr. Sires, Mr. Soto, Mr. Blumenauer, Mrs. Napolitano, Mr. Huffman, Ms. Chu, Ms. Sánchez, Ms. Barragán, Ms. Velázquez, Mr. Grijalva, Mr. Gallego, Mr. Carbajal, and Mr. Cárdenas) introduced the following bill; which was referred to the Committee on Transportation and InfrastructureA BILLTo establish a program to award grants to entities that provide transportation connectors from critically underserved urban communities and rural communities to green spaces.1.Short titleThis Act may be cited as the Transit to Trails Act of 2021.2.Transit to trails grant program(a)DefinitionsIn this section:(1)Community of colorThe term community of color means a geographically distinct area in which the population of any of the following categories of individuals is higher than the average populations of that category for the State in which the community is located:(A)Black.(B)African American.(C)Asian.(D)Pacific Islander.(E)Other non-white race.(F)Hispanic.(G)Latino.(2)Critically underserved communityThe term critically underserved community means—(A)a community that can demonstrate to the Secretary that the community has inadequate, insufficient, or no park space or recreation facilities, including by demonstrating—(i)quality concerns relating to the available park space or recreation facilities;(ii)the presence of recreational facilities that do not serve the needs of the community; or(iii)the inequitable distribution of park space for high-need populations, based on income, age, or other measures of vulnerability and need;(B)a community in which at least 50 percent of the population is not located within ½ mile of park space; or(C)any other community that the Secretary determines to be appropriate.(3)Disproportionate Burden of Adverse Human Health or Environmental EffectsThe term disproportionate burden of adverse human health or environmental effects means a situation where there exists higher or more adverse human health or environmental effects on communities of color, low income communities, and Tribal and indigenous communities. (4)Eligible entityThe term eligible entity means—(A)a State;(B)a political subdivision of a State (including a city or a county) that represents or otherwise serves an urban area or a rural area;(C)a special purpose district (including a park district);(D)an Indian tribe (as defined in section 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 5304)) that represents or otherwise serves an urban area or a rural area; or(E)a metropolitan planning organization (as defined in section 134(b) of title 23, United States Code).(5)Environmental justice communityThe term environmental justice community means a community with significant representation of communities of color, low income communities, or Tribal and indigenous communities, that experience, or is at risk of experiencing higher or more adverse human health or environmental effects.(6)Low income communitythe term low income community means any census block group in which 30 percent or more of the population are individuals with an annual household income equal to, or less than, the greater of—(A)an amount equal to 80 percent of the median income of the area in which the household is located, as reported by the Department of Housing and Urban Development; and(B)200 percent of the Federal poverty line.(7)ProgramThe term program means the Transit to Trails Grant Program established under subsection (b)(1).(8)Rural areaThe term rural area means a community that is not an urban area.(9)SecretaryThe term Secretary means the Secretary of Transportation.(10)Transportation connector(A)In generalThe term transportation connector means a system that—(i)connects 2 ZIP Codes or communities within a 175-mile radius of a designated service area; and(ii)offers rides available to the public.(B)InclusionsThe term transportation connector includes microtransits, bus lines, bus rails, light rail, rapid transits, or personal rapid transits.(11)Urban areaThe term urban area means a community that—(A)is densely developed;(B)has residential, commercial, and other nonresidential areas; and(C)(i)is an urbanized area with a population of 50,000 or more; or(ii)is an urban cluster with a population of—(I)not less than 2,500; and(II)not more than 50,000.(b)Grant program(1)EstablishmentThe Secretary shall establish a grant program, to be known as the Transit to Trails Grant Program, under which the Secretary shall award grants to eligible entities for—(A)projects that develop transportation connectors or routes in or serving, and related culturally and linguistically appropriate education materials for, critically underserved communities to increase access and mobility to Federal or non-Federal public land, inland and costal waters, parkland, or monuments; or(B)projects that facilitate transportation improvements to enhance access to Federal or non-Federal public land and recreational opportunities in critically underserved communities.(2)Administration(A)In generalThe Secretary shall administer the program to assist eligible entities in the development of transportation connectors or routes in or serving, and related culturally and linguistically appropriate education materials for, critically underserved communities to increase access and mobility to Federal or non-Federal public land, inland and costal waters, parkland, or monuments.(B)Joint partnershipsThe Secretary shall encourage joint partnership projects under the program, if available, among multiple agencies, including school districts, nonprofit organizations, metropolitan planning organizations, regional transportation authorities, transit agencies, and State and local governmental agencies (including park and recreation agencies and authorities) to enhance investment of public sources.(C)Annual grant project proposal solicitation, review, and approval(i)In generalThe Secretary shall—(I)annually solicit the submission of project proposals for grants from eligible entities under the program; and(II)review each project proposal submitted under subclause (I) on a timeline established by the Secretary.(ii) Required elements for project proposalA project proposal submitted under clause (i)(I) shall include—(I)a statement of the purposes of the project;(II)the name of the entity or individual with overall responsibility for the project;(III)a description of the qualifications of the entity or individuals identified under subclause (II);(IV)a description of—(aa)staffing and stakeholder engagement for the project;(bb)the logistics of the project; and(cc)anticipated outcomes of the project;(V)a proposed budget for the funds and time required to complete the project;(VI)information regarding the source and amount of matching funding available for the project;(VII)information that demonstrates the clear potential of the project to contribute to increased access to parkland for critically underserved communities; and(VIII)any other information that the Secretary considers to be necessary for evaluating the eligibility of the project for funding under the program.(iii)Consultation; approval or disapprovalThe Secretary shall, with respect to each project proposal submitted under this subparagraph, as appropriate—(I)consult with the government of each State in which the proposed project is to be conducted;(II)after taking into consideration any comments resulting from the consultation under subclause (I), approve or disapprove the proposal; and(III)provide written notification of the approval or disapproval to—(aa)the individual or entity that submitted the proposal; and(bb)each State consulted under subclause (I).(D)PriorityTo the extent practicable, in determining whether to approve project proposals under the program, the Secretary shall prioritize projects that—(i)are designed to increase access and mobility to local or neighborhood Federal or non-Federal public land, inland and costal waters, parkland, monuments, or recreational opportunities; (ii)utilize low or no emission vehicles; (iii)provide free or discounted rates for low income riders; (iv)provide opportunities for youth engagement;(v)provide employment preference to individuals who reside in the community where the project is granted;(vi)projects established in communities of color, low-income communities, Tribal or indigenous communities, or rural communities; (vii)would capitalize on existing established public-private partnerships; and(viii)comply with relevant regulations in the Americans with Disabilities Act of 1990 (42 U.S.C. 12101 et seq.).(3)Transportation planning procedures(A)ProceduresIn consultation with the head of each appropriate Federal land management agency, the Secretary shall develop, by rule, transportation planning procedures for projects conducted under the program that are consistent with metropolitan and statewide planning processes.(B)RequirementsIn carrying out the program, the Secretary shall ensure the following:(i)All projects carried out under the program shall be developed in cooperation with applicable States and metropolitan planning organizations.(ii)All new transportation connectors and routes established under a project shall be accessible in accordance with the Americans with Disabilities Act of 1990 (42 U.S.C. 12101 et seq.) accessibility specifications for transportation vehicles.(iii)The applicable State or metropolitan organization shall—(I)meaningfully engage with relevant stakeholders, and in particular—(aa)impacted community members; (bb)transportation partners;(cc)existing potential passengers;(dd)Tribes and tribal representatives; and(ee)faith-based and community-based organizations; and(II)ensure that the input of the stakeholders described in subclause (I) is central to the determination of new connectors and routes.(4)Federal share(A)In generalThe Federal share of the cost of an eligible project carried our under this subsection shall not exceed 80 percent.(B)Non-Federal shareThe non-Federal share of the cost of an eligible project carried out under this subsection may be derived from in-kind contributions.(5)Eligible usesGrant funds provided under the program may be used—(A)to develop transportation connectors or routes in or serving, and related culturally and linguistically appropriate education materials for, critically underserved communities to increase access and mobility to Federal and non-Federal public land, inland and costal waters, parkland, and monuments; and(B)to create or significantly enhance access to Federal or non-Federal public land and recreational opportunities in an urban area or a rural area.(6)Grant amountA grant provided under the program shall be—(A)not less than $25,000; and(B)not more than $500,000.(7)Technical assistanceIt is the intent of Congress that grants provided under the program deliver project funds to areas of greatest need while offering technical assistance to all applicants and potential applicants for grant preparation to encourage full participation in the program.(8)Public informationThe Secretary shall ensure that current schedules and routes for transportation systems developed after the receipt of a grant under the program are available to the public, including on a website maintained by the recipient of a grant.(c)Reporting requirement(1)Reports by grant recipientsThe Secretary shall require a recipient of a grant under the program to submit to the Secretary at least 1 performance and financial report that—(A)includes—(i)demographic data on communities served by the project; and(ii)a summary of project activities conducted after receiving the grant; and(B)describes the status of each project funded by the grant as of the date of the report.(2)Additional reportsIn addition to the report required under paragraph (1), the Secretary may require additional reports from a recipient, as the Secretary determines to be appropriate, including a final report.(3)DeadlinesThe Secretary shall establish deadlines for the submission of each report required under paragraph (1) or (2).(d)Authorization of appropriationsThere is authorized to be appropriated to carry out this section $10,000,000 the first and second fiscal years that begin after the date of enactment of this Act, $20,000,000 for the third and fourth fiscal year beginning after such date, and $40,000,000 for the fifth fiscal year beginning after such date.